DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claims 3, 6, 8, and 11 are objected to because of the following informalities:
Claim 3 recites "wherein wear portion includes..." in line 1. It appears a word or words are missing between "wherein" and "wear."
Claim 6 depends from claim 9. However, claim 6 precedes claim 9. It appears this is in error, and claim 6 is being further examined as though it depends from claim 1.
Claim 8 recites "wherein the plurality of tool bits are..." in line 1. The plural verb "are" does not agree with the singular subject "the plurality."
Claim 11 recites "wherein the plurality of tool bits are..." in line 1. The plural verb "are" does not agree with the singular subject "the plurality."
Appropriate correction (or explanation) is required. Applicant’s cooperation is requested in correcting any further errors of which Applicant may become aware.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device.
Claim 1 recites "an adapter board defining an upper adapter board attachment portion ... and a lower tool bit attachment portion," in lines 3-5. This recitation renders the claim indefinite because it is unclear how one structural member "defines" another structural member. In this case, it is unclear how the adapter board defines the claimed portions, and it is unclear whether the claimed portions are part of the adapter board or are merely outlined by the adapter board in some manner. As such, the metes and bounds of the structure required by this recitation cannot be determined. Thus, claim 1 is indefinite and rejected under 35 U.S.C. 112(b). Claims 2-12 are rejected because of their dependency on claim 1. Claim 1 is being further examined as though the term "defining" in the above recitation reads as "including," and the claimed portions are interpreted as being part of (i.e. elements of) the adapter board.
Claim 7 recites "wherein the wear portion includes only orthogonal planar surfaces." It is unclear what the planar surfaces are orthogonal relative to. Since the metes and bounds of this recitation cannot be definitively determined, claim 7 is indefinite and rejected under 35 U.S.C. 112(b). Claim 7 is being further examined as though each planar surface of the wear portion are orthogonal to at least one other planar surface of the wear portion.

The recitations indicated below of "the tool bit," "the working portion," "the working length," "the working width," "the wear member," "the wear portion," "the wear length," and "the wear width" lack proper antecedent basis as each of these recitations refers to that of "a plurality," and in each case, it is unclear if the recitation is referring to one of or all of a respective plurality.
Claim 2 recites the limitation "the wear length" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the working length" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the wear portion" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the wear width" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the working width" in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the working portion" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the wear portion" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the tool bit" in line 1. There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the wear members" in line 1. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Irving (US 5,553,409) in view of Bentley (US 2008/0000114).

Regarding claim 1, Irving discloses a blade assembly for use with a grading machine, the blade assembly comprising:
an adapter board (including board of 10 shown) defining an upper adapter board attachment portion, terminating in an upper adapter board free end, and a lower tool bit attachment portion (including 11), terminating in a lower adapter board free end, the adapter board defining a lateral direction (extending horizontally in Fig. 1) and a width measured along the lateral direction, and vertical direction (extending vertically in Fig. 1) perpendicular to the lateral direction;
a plurality of tool bits (including 14, 28) configured to be attached to the adapter board, each tool bit including a working portion defining a working length measured along the vertical direction and a working width measured along the lateral direction; and
a plurality of wear members configured to be attached to the adapter board, each wear member including:
a shank portion (including 13) defining a longitudinal axis;
a wear portion (including 12) defining a wear length measured along the vertical direction and a wear width measured along the lateral direction;
wherein the wear portion includes a bottom planar surface that is perpendicular to the longitudinal axis and a straight side surface that is parallel with the longitudinal axis.

Irving does not explicitly disclose the wear portion includes a bottom planar surface that is perpendicular to the longitudinal axis. Bentley teaches a blade assembly for use with a grading machine (see Figs. 1, 17), the blade assembly comprising a plurality of wear members configured to be attached to an adapter board, each wear member including:
a shank portion (including 14) defining a longitudinal axis; and
a wear portion (including 12) defining a wear length measured along a vertical direction and a wear width measured along a lateral direction;
wherein the wear portion includes a bottom planar surface (see Figs. 2-9) that is perpendicular to the longitudinal axis and a straight side surface (either of or adjacent 27 or of 52; see Figs. 3-9) that is parallel with the longitudinal axis.
Irving and Bentley are analogous because they both disclose blade assemblies for grading machines having wear members. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the assembly of Irving with the wear surface means as taught by Bentley in order to effectively transmit loading forces. (See Bentley, paras. 0020, 0051.)

Regarding claim 2, Irving discloses the tool bits (including 14) being differently configured than the wear members (including 12, 13). Irving also shows the wear length being at least 20% less than the working length (see Fig. 1). Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the claimed lengths in the device, since it has been held that changes in size only involve routine skill in the art. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Regarding claim 3, Irving shows each wear portion (including 12) including a rectangular configuration (i.e. being shaped like a rectangle) in Fig. 1. Additionally, Bentley teaches each wear portion (including 12) including a rectangular configuration (see paras. 0014, 0054).

Regarding claim 4, Bentley teaches each wear portion (including 12) including a square configuration (see paras. 0014, 0054).

Regarding claim 5, Irving shows a wear width (of 12) being the same as a working width (of 14) in Fig. 1. (Irving shows the width of 12 increasing from a width less than the constant width of the body of 14 to a width greater than the constant width of the body of 14. Thus, the widths match therein.) Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the claimed widths in the device, since it has been held that changes in size only involve routine skill in the art. See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Regarding claim 6, Irving discloses each working portion (of 14) including angled surfaces or arcuate surfaces (see Figs. 1, 3).

Regarding claim 8, Irving discloses the plurality of tool bits (including 14) being attached to the adapter board and the plurality of wear members (including 12, 13) being attached to the adapter board (see Fig. 1), forming an alternating pattern along the lateral direction switching from tool bit to wear member (see Fig. 1).

Regarding claim 9, Irving discloses each tool bit (including 14, 28) including an insert (including or of 14) that forms part of the working portion.

Regarding claim 10, Irving discloses each wear member including an insert (body of 12) that forms part of the wear portion (which additionally includes retaining means).

Regarding claim 11, Irving discloses the plurality of tool bits (including 14) being identically configured to each other (see Fig. 1) and the plurality of wear members (including 12, 13) being identically configured to each other (see Fig. 1).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Irving in view of Bentley as applied to claim 1 above, and further in view of Petersen (US 3,400,476).

Regarding claim 7, neither Irving nor Bentley explicitly discloses the wear portion including only orthogonal planar surfaces. Petersen teaches a wear member configured to be attached to an adapter board of a blade assembly for a grading machine, the wear member including:
a shank portion (including 12, 28) defining a longitudinal axis; and
a wear portion (including 23, 24, 26, 27) defining a wear length measured along a vertical direction and a wear width measured along a lateral direction;
wherein the wear portion includes only orthogonal planar surfaces (see Figs. 1, 2, 4).
Irving, Bentley, and Petersen are analogous because they all disclose wear members attached to adapter boards of blade assemblies for grading machines. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the wear surface means as taught by Petersen in order to more easily sharpen the wear member (e.g. by planing the surfaces of the wear portion).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Irving in view of Bentley as applied to claim 1 above, and further in view of Funk (US 4,317,299).

Regarding claim 12, neither Irving nor Bentley explicitly discloses the plurality of tool bits and the plurality of wear members including identical shank portions. Funk teaches a blade assembly for a grading machine, the blade assembly comprising:
an adapter board (including 12);
a plurality of tool bits (including 18) configured to be attached to the adapter board, each tool bit including a working portion; and
a plurality of wear members (including 16) configured to be attached to the adapter board, each wear member including a shank portion (of 20) defining a longitudinal axis and a wear portion (including 24) defining a wear length and a wear width;
wherein the plurality of tool bits and the plurality of wear members include identical shank portions (see Figs. 2, 3).
Irving, Bentley, and Funk are analogous because they all disclose blade assemblies for grading machines having wear members. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the above combination with the shank means as taught by Funk in order to interchangeable attach and replace tool bits and wear members.


Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joel F. Mitchell whose telephone number is (571)272-7689. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on (571)272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/JFM/12/8/22